    Case 3:19-mj-04275-CDB
          Case 4:19-cr-00172-RGE-HCA
                           *SEALED* Document
                                     Document620-3
                                               *SEALED*
                                                   Filed 10/07/19
                                                          Filed 10/04/19
                                                                   Page 1 Page
                                                                          of 1 1 of 1



                                  MAGISTRATE JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF ARIZONA – FLAGSTAFF
U.S. Magistrate Judge: Camille D. Bibles         Date: October 4, 2019            SEALED
USA v. Ruby Katherine Montoya                    Case Number: 19-04275MJ-001-PCT-CDB

Assistant U.S. Attorney: Paul V. Stearns
Attorney for Defendant: Jose de Jesus, Retained

Defendant: ☒ Present ☐ Not Present           ☐ Released      ☒ Custody ☐ Summons ☐ Writ

DETENTION HEARING                 ☒      Held ☐ Continued ☐ Submitted ☐ UA
PSA recommends Release; Gov’t  concurs  objects
 Court accepts recommendation by all parties
      Defendant is advised on the record and signed Order Setting Conditions of Release and
released on Judge's signature.

Defendant is ordered to appear in the Southern District of Iowa on Friday, October 18, 2019 AT
2:00 pm before Honorable Judge Ross A. Walters. Order to follow.



Recorded By Courtsmart                                                         DH     27 min
Deputy Clerk Christina Hurley
                                                                               Start: 9:29 am
                                                                               Stop: 9:56 am


CC: AUSA (Flagstaff), Retained Counsel (Jose Rivera), PTS and USM
